Citation Nr: 1230402	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at an August 2011 hearing by the undersigned held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The Veteran's appeal was remanded by the Board in September 2011.  Consistent with the directives therein, a VA skin diseases examination was conducted in October 2011, wherein that examination report, the VA examiner provided an opinion as to the etiology of the Veteran's history of skin cancer.  Because the benefit sought on appeal was not granted, the RO issued the June 2012 Supplemental Statement of the Case.  The Board thus finds that there has been substantial compliance with the directives of the September 2011 Remand, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence of record relates the Veteran's residuals of skin cancer to his military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of skin cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's service treatment records show no reports of or treatment for sunburn, to include at the November 1953 service separation examination.  However, his personnel records show that in a duty station assignment ending in November 1953, he had completed 17 months and 9 days of sea duty.  Further, the Veteran reported to the October 2011 VA examiner and testified at his August 2011 Board hearing that he sustained at least one severe sunburn during sea duty, resulting in redness, blistering, peeling, cracked skin, and pain, but noted that he did not seek treatment for it at the time.  

After service, private pathology reports and treatment records reflect that the Veteran was treated for malignant melanoma in November 2006, and for basal cell carcinoma in January 2009 and March 2010.  A July 2007 positron emission tomography (PET) scan following the melanoma excision was negative for signs of metastasis.  At his August 2011 Board hearing, the Veteran testified that in the post-service period, he had minimal sun exposure during recreational activities but always wore a shirt while working day shifts for a telephone company.  Similarly, at the October 2011 VA examination, the Veteran reported having worked on his family farm as a child but always to have worn shirts to protect himself from the sun.  Similarly, he reported not experiencing any sunburns after service that were as severe as those he had sustained during service.  The diagnosis was status post excision melanoma with residual scar to right low back.  

The competent evidence of record relates the Veteran's residuals of skin cancer to his military service.  The October 2011 VA examiner concluded that the Veteran's skin cancer was at least as likely as not caused by or a result of military service, on the basis of medical treatises finding a higher rate of melanoma in people with extensive or repeated intense exposure to sunlight, and that sun exposure with blistering sunburn is a significant risk factor for development of malignant melanoma, such that the in-service sunburn as described by the Veteran contributed largely to the development of his malignant melanoma treated in the 2000s.  

Although there is no documentation of the Veteran being treated for sunburn, he is competent to recall the physical manifestations of sunburn and/or other lay observations of the residual skin changes.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Skin conditions are among those observable by laypersons, at least to the extent of the condition's existence, frequency of manifestation, and location.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding claimants competent to testify to symptomatology capable of lay observation).  Additionally, lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Most importantly, the VA examiner who provided the positive nexus opinion was aware of the Veteran's pre-service history of working on a farm and post-service sun exposure, but ultimately concluded that the reported in-service sunburn was at least a contributing factor to the development of melanoma in 2006.  No other medical opinion of record contradicts this opinion, and the evidence of record does not discredit the Veteran's lay statements.  See, c.f., Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Accordingly, service connection for residuals of skin cancer is warranted.


ORDER

Entitlement to service connection for residuals of skin cancer is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


